Citation Nr: 1200066	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange (AO) exposure.

2.  Entitlement to service connection for skin cancer, claimed as due to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran provided testimony at an August 2009 hearing before the undersigned. A transcript of the proceeding has been reviewed and is associated with the claims file.

This matter was previously before the Board in December 2009.  While the Board is satisfied that there has been substantial compliance with the remand directives, the case must be remanded again for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure and entitlement to service connection for skin cancer due to Agent Orange exposure and a remand is required.  38 C.F.R. § 19.9 (2011).  

The Veteran contends that his current diagnoses of diabetes mellitus type II and skin cancer are due to his exposure to Agent Orange while serving in Okinawa, Japan.  Specifically, he testified that he served at a depot warehouse for 18 months in Okinawa, where he personally handled barrels of Agent Orange.  He further asserted that on a few occasions, there were packages that were compromised by individuals driving forklifts and he had to clean up the spillage with a brush and pan, without the use of space suits or protective gloves.  See August 2009 hearing transcript.  

The record reflects that the Veteran has current diagnoses of diabetes mellitus type II and skin cancer.  Moreover, his service personnel records reflect that he served in Okinawa, Japan in the 339th Supply Company, from January 1967 through June 1968. 

While the record demonstrates that the RO correctly determined that the Department of Defense list of herbicide tests and storage outside of Vietnam does not include Okinawa, Japan, the Veteran's representative asserts that further development is required because that list deals with tactical use of herbicides, rather than storage; the Veteran asserts he was exposed in connection with the storage of herbicides.  The Board agrees.  Thus, in order to fulfill the duty to assist, the AMC/RO should make an attempt to obtain any records, such as U.S. Army records from the Okinawa base, in an attempt to verify the Veteran's assertion that he was exposed to Agent Orange while cleaning up spillage during service in January 1967 through June 1968.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159.

Subsequently, if the AMC/RO determines that the Veteran was exposed to Agent Orange during service, a medical examination and opinion are necessary to decide the claims.  See 38 C.F.R. §§ 3.159(c) (4); 3.307; 3.309.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must notify the Veteran that he may provide any information in support of his claims, including statements of persons who may know of his Agent Orange exposure. Any person making a statement should provide as much description of the exposure as possible, and include his or her name, service number, unit assignment, and dates of service. 

2.  The AMC/RO should contact any appropriate records repositories in an attempt to obtain any additional personnel records of the Veteran, as well as any records from the U.S. Army base in Okinawa, Japan involving Agent Orange spillage during the time period of January 1967 through June 1968.  If no additional records are available, this fact should be documented in the claims file.

3.  Following the above, the AMC/RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to Agent Orange in service.  

4.  If and only if, the AMC/RO determines that the record verifies exposure to Agent Orange during service, the Veteran should be scheduled for an appropriate VA examination to determine the nature of his diabetes mellitus type II disability, as well as any skin cancer condition that may be present, and whether any currently diagnosed disabilities are etiologically related to service, including herbicide exposure (Agent Orange).  The claims folder must be made available to the examiner for review and all indicated testing should be completed. 

Based on the examination and review of the record, the examiner should provide the following opinions:

(a)  Does the Veteran have a current diabetes mellitus type II disability?  If yes, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's diabetes mellitus type II had its onset in active service or is otherwise the result of disease or injury in service, including exposure to herbicides such as Agent Orange? 

(b)  Does the Veteran have a current skin cancer disability?  The examiner must clarify the diagnosis.  If yes, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's skin cancer had its onset in active service or is otherwise the result of disease or injury in service, including exposure to herbicides such as Agent Orange? 

The examiner must provide a rationale for all opinions provided.

5.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


